Name: Commission Regulation (EEC) No 2799/87 of 18 September 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 9 . 87 Official Journal of the European Communities No L 268/45 COMMISSION REGULATION (EEC) No 2799/87 of 18 September 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef on the basis of the data and prices available to the Commission , by the table and the prices annexed to this Regulation ; whereas Commission Regulation (EEC) No 828/87 Q, amended by Regulation (EEC) No 2790/87 (8), modified the list of products which are eligible for buying in , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 2740/87 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 827/87 (*), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices , should be replaced , HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 28 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 0 OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 168 , 27 . 6 . 1987, p. 22 . (4) OJ No L 262, 12 . 9 . 1987, p . 20 . 0 OJ No L 261 , 26 . 9 . 1978 , p . 5 . 0 OJ No L 80, 24 . 3 . 1987, p . 6 . 0 OJ No L 80, 24 . 3 . 1987, p. 20 . (8) See page 16 of this Official Journal . No L 268/46 Official Journal of the European Communities 19 . 9 . 87 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 ( 1 ) Member State /Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR, CR, CO Spain AO France AU, AR, AO, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality Equivalent Forequarter price (category and class) carcase price straight cut (') pistola cut (2) AU2 306,559 367,871 383,199 AU3 302,348 . 362,818 377,935 AR2 299,340 359,208 374,175 AR3 295,052 354,062 368,815 A02 286,332 343,598 357,915 A03 281,980 338,376 352,475 CU2 293,427 352,112 366,784 CU3 289,396 347,275 361,745 CU4 281,335 337,602 351,669 CR3 296,959 356,351 371,199 CR4 . 288,327 345,992 360,409 C03 278,694 334,433 348,368 ( ! ) Conversion coefficient 1,20 . (2) Conversion coefficient 1,25 .